Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel McCotter petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his motion for return of property. He seeks an order from this court directing the district court to act. In response to an order of this court, the district court filed a response demonstrating that the district court denied the motion for return of property in an order dated July 30, 2003, and filed on August 1, 2003. Accordingly, because the district court has ruled on the motion for return of property, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED